Deady, J.
This action is brought on the bond dated September 28,1876, of the defendant Patrick B. Sinnott, as Indian agent at the Grand Ronde reservation, and of the defendants Nicholas B. Sinnott, Daniel Handley, and William W. Page, as sureties therein, to recover a balance of $500, alleged and ascertained to be due the plaintiff thereon, at the United States treasury, on April 24,1882, on account of money received by said Patrick B. Sinnott under said bond and not duly accounted for, with interest from said date at the rate of 6 per centum per annum, and costs and disbursements. The answer of the defendants consists of a denial of the allegations of the complaint showing a breach of the condition of the bond.
The case was heard by the court without the intervention of a jury, in conjunction with the foregoing one. The sum sought to be recovered consists of two payments to C. D. Folger, as superintendent of farms and mills for the first and second quarters of the year 1876.
'The money was paid contrary to the instruction of the commissioner of Indian affairs, and was therefore illegally disbursed. See opinion in the foregoing case of U. S. v. Sinnott, ante, 84.
There must be judgment for the plaintiff for the sum demanded, with interest from the date of settlement, amounting in all to $581.25, with costs and disbursements.